Citation Nr: 1708556	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar strain with paravertebral myositis, in excess of 40 percent from October 19, 2009 through August 19, 2015 and from November 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted the Veteran an increased 40 percent evaluation for lumbar strain with paravertebral myositis, effective October 19, 2009.  The Veteran filed a timely notice of disagreement (NOD) in June 2010.  

As the December 2009 rating decision did not grant the maximum benefit sought on appeal, the Board will analyze whether a rating in excess of 40 percent is warranted. 

The Board notes that in a June 2016 rating decision, the RO granted the Veteran a 100 percent disability rating from August 20, 2015 through October 31, 2015, based upon surgical treatment necessitating convalescence. Thereafter, a 40 percent rating was continued.  

In an October 2016 statement, the Veteran raised additional claims for service connection for sleep apnea, prostatitis, and mental disorder.  See October 2016 VA Form 21-526b (Veteran's Supplemental Claim for Compensation).  The RO appears to be processing these claims, as it acknowledged these claims in November 2016 and December 2016 letters to the Veteran; therefore, these claims remain pending before the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar strain with paravertebral myositis is rated 40 percent disabling from October 19, 2009 to August 19, 2015 and from November 1, 2015.  The Veteran contends that he is entitled to a higher rating for his back disability, a 50 percent or even greater rating. 

The Board notes that the Veteran's last VA examination regarding his service-connected back disability was in February 2013.  Since then, the record reflects that the Veteran's back disability may have worsened.  A November 2016 outpatient treatment record reflects that the Veteran had a right L4-L5 discectomy, hemifacetectomy, and foraminotomy with spacer implant.  It was noted that the Veteran had relief of his right radicular pain, but was having increased back pain.  It was further noted that the Veteran still had intolerable lumbar spine radiculopathy that had not resolved.  The Veteran was then referred for a neurological evaluation.  

Therefore, the Board remands the case, so that a new VA examination can be obtained to assess the current severity of the Veteran's service-connected back disability, and to determine whether the Veteran is experiencing neurological symptoms and if so, whether these symptoms are caused by or aggravated by his service-connected back disability.

Prior to obtaining a new VA opinion or examination, any outstanding, pertinent VA treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in February 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since February 2017. 

2.  Then, schedule the Veteran for a VA spine examination.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  The examiner is asked to address whether the Veteran has neurological symptoms of his back and if so, whether it is at least as likely as not (50 percent or greater probability) that any neurological symptoms are caused by or aggravated by (i.e., permanently worsened beyond the normal progression of the disability) his service-connected back disability.  The Board notes that the Veteran is diagnosed with right lumbar radiculopathy and lumbar degenerative spondylosis and the examiner should also address whether it is at least as likely as not that these conditions are related to service or caused by or aggravated by the Veteran's service-connected lumbar strain with paravertebral myositis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.   The AOJ should specifically consider whether a separate rating is warranted for any associated neurological impairment.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




